[Cite as State ex rel. Turner v. Collins, 2021-Ohio-3492.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State ex rel. John Louis Turner,                         :

                 Petitioner,                             :
                                                                 No. 19AP-862
v.                                                       :
                                                             (REGULAR CALENDAR)
Emma Collins, Warden of                                  :
Pickaway Correctional Institution,
                                                         :
                 Respondent.
                                                         :



                                               DECISION

                                   Rendered on September 30, 2021



                 On brief: John Louis Turner, pro se.

                 On brief: Dave Yost, Attorney General, and Jerri L.
                 Fosnaught, for respondent.


                                 IN HABEAS CORPUS
                      ON OBECTION TO THE MAGISTRATE’S DECISION

HESS, J.

        {¶1} Petitioner, John Louis Turner, brought this original action requesting that
this court issue (1) an injunction to “reopen” his criminal appeal in the Eleventh District
Court of Appeals, or (2) a writ of habeas corpus ordering respondent, Emma Collins,
warden at the Pickaway Correctional Institution, to release him from custody. [12/19/19
petition]
        {¶2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate who issued the appended decision,
including findings of fact and conclusions of law. [8/8/20 entry; 8/12/20 decision] The
No. 19AP-862                                                                                2


magistrate determined that because petitioner is incarcerated in Pickaway County, but
filed his habeas corpus petition in Franklin County, this court lacks jurisdiction over his
habeas corpus petition pursuant to R.C. 2725.03.           [8/12/20 decision]      Thus, the
magistrate recommended that this court grant respondent’s motion to dismiss the
petition. [Id.]
       {¶3} Subsequently, petitioner filed a “motion to alter or amend the judgment,”
which we construe as an objection to the magistrate’s decision. [8/26/20 motion]
Petitioner contends that in his underlying criminal case, the trial court violated his
constitutional rights because it failed to comply with Crim.R. 44(C) when it allowed him
to waive counsel. [Id.] He asks this court to correct the purported error. [Id.]
       {¶4} Petitioner does not challenge the magistrate’s conclusion that this court
lacks jurisdiction in this matter, and we agree with that conclusion. “Pursuant to R.C.
2725.03, only a court located in the county in which the petitioner is incarcerated
possesses jurisdiction to issue or determine a writ of habeas corpus.” State ex rel.
McIntyre v. Ohio Adult Parole Auth., 10th Dist. No. 19AP-732, 2021-Ohio-922, ¶ 12.
Because the Tenth District Court of Appeals is located in Franklin County, Ohio, and
petitioner is incarcerated in Pickaway County, Ohio, this court does not have jurisdiction
to entertain petitioner’s request for a writ of habeas corpus. The magistrate did not
address petitioner’s request for an injunction to reopen his criminal appeal. However,
“[t]he courts of appeals do not have original jurisdiction in injunction.” State ex rel. Dist.
1199, Health Care & Social Serv. Union, SEIU, AFL-CIO v. Gulyassy, 107 Ohio App.3d
729, 733, 669 N.E.2d 487 (10th Dist.1995), fn. 2, citing State ex rel. Pressley v. Indus.
Comm., 11 Ohio St.2d 141, 228 N.E.2d 631 (1967), paragraph four of the syllabus.
       {¶5} Following review of the magistrate’s decision, an independent review of the
record, and due consideration of petitioner’s objection, we find the magistrate properly
determined the pertinent facts and applied the appropriate law with the exception of the
failure to address the request for an injunction to reopen the criminal appeal. We overrule
petitioner’s objection and adopt the magistrate’s decision as our own, including the
findings of fact and conclusions of law contained therein. However, we modify that
decision to reflect that this court lacks jurisdiction to consider petitioner’s request for an
injunction to reopen his criminal appeal. We also modify the magistrate’s decision to
correct a typographical error in paragraph 12, infra, which states “this court should
No. 19AP-862                                                                         3


granted respondent’s motion” but should state “this court should grant respondent’s
motion.” In accordance with the magistrate’s decision, we grant respondent’s motion to
dismiss and dismiss this action.
                                                                  Objection overruled;
                                                             motion to dismiss granted;
                                                                      action dismissed.


                        DORRIAN and SCHUSTER, JJ., concur

                 HESS, J., of the Fourth Appellate District, sitting by
                 assignment in the Tenth Appellate District.
                             ____________________
No. 19AP-862                                                                            4


                                     APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT


State ex rel. John Louis Turner,            :

               Petitioner,                  :
                                                             No. 19AP-862
v.                                          :
                                                       (REGULAR CALENDAR)
Emma Collins, Warden of                     :
Pickaway Correctional Institution,
                                            :
               Respondent.
                                            :



                             MAGISTRATE'S DECISION

                               Rendered on August 12, 2020



               John Louis Turner, pro se.

               Dave Yost, Attorney General, and Jerri L. Fosnaught, for
               respondent.


                                   IN HABEAS CORPUS

       {¶6} Petitioner, John Louis Turner, has filed this original action requesting that
this court issue a writ of habeas corpus ordering respondent, Emma Collins, Warden, at
Pickaway Correctional Institution, to immediately release him from incarceration
because his sentence has expired.
Findings of Fact:
       {¶7} 1. Petitioner is an inmate currently incarcerated at Pickaway Correctional
Institution.
       {¶8} 2. Pickaway Correctional Institution is located in Pickaway County, Ohio.
No. 19AP-862                                                                               5


       {¶9} 3. The Tenth District Court of Appeals, in which petitioner has filed this
petition for a writ of habeas corpus, is located in Franklin County, Ohio.
       {¶10} 4. On April 3, 2020, respondent filed a motion to dismiss, asserting that
petitioner failed to file his petition in the proper county, pursuant to R.C. 2725.03.
       {¶11} 5. The matter is currently before the magistrate on respondent's motion to
dismiss.
Conclusions of Law:
       {¶12} For the reasons that follow, it is this magistrate's decision that this court
should granted respondent's motion and dismiss petitioner's habeas corpus action.
       {¶13} R.C. 2725.03 provides:
              If a person restrained of his liberty is an inmate of a state
              benevolent or correctional institution, the location of which is
              fixed by statute and at the time is in the custody of the officers
              of the institution, no court or judge other than the courts or
              judges of the county in which the institution is located has
              jurisdiction to issue or determine a writ of habeas corpus for
              his production or discharge. Any writ issued by a court or
              judge of another county to an officer or person in charge at the
              state institution to compel the production or discharge of an
              inmate thereof is void.

       {¶14} A writ of habeas corpus is an extraordinary remedy that is available only in
cases "where there is an unlawful restraint of a person's liberty and no adequate remedy
at law." Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, ¶ 8.
       {¶15} R.C. 2725.03 requires an inmate to file his or her petition for a writ of habeas
corpus in the court of the county in which the institution is located. Petitioner is
incarcerated in Pickaway County; thus, petitioner was required to file his petition for a
writ of habeas corpus in Pickaway County.
       {¶16} Accordingly, because this court lacks jurisdiction over petitioner's habeas
corpus petition, it is this magistrate's decision that this court should grant respondent's
motion and dismiss the petition.

                                              /S/ MAGISTRATE
                                              THOMAS W. SCHOLL III
No. 19AP-862                                                                    6



                           NOTICE TO THE PARTIES

           Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
           error on appeal the court's adoption of any factual finding or
           legal conclusion, whether or not specifically designated as a
           finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
           unless the party timely and specifically objects to that factual
           finding or legal conclusion as required by Civ.R. 53(D)(3)(b).